DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 03/15/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed provisional applications, Application No. 62/575,092 and Application No. 62/575,133, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed provisional applications do not disclose controlling the adhesion strength between object portion and joining portion and between support portion and joining portion by choosing liquid fractions of each material deposited.  Accordingly, the earliest effective filing date of claims 1-12 is 10/19/2018.

Drawing Objections
The drawings are objected to because the term nozzle is spelled “NO5LE” in FIG. 1 at reference character 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference character 1226 (FIG. 12)
reference character 1770 (FIG. 17A and FIG. 17B)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claim 1 is objected to because of the following informalities: An article is missing between “by FFF” and “MBMP material” in step (c) of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0252820 (A1) to Myerberg et al. (“Myerberg”).
Regarding claim 1, Myerberg teaches using a fused filament fabrication (FFF) method to print metal objects (object portion).  Para. [0003], [0041].  The method includes using nozzles (applying FFF) to extrude build material (object material) and support material to manufacture an object and support, respectively.  Para. [0075].
In one embodiment, the method includes additionally depositing (by FFF) an interface material (joining material) between the build (object) and the support.  Para. [0081].  Adhesion strengths inherently exist at the contact regions between build and interface (object-and-joining adhesion) and between support and interface (support-and-joining adhesion) because the respective materials are bonded together at those points.
The build material is a metal-containing multi-phase build material (corresponds to MBMP material) comprising a semi-solid material containing solid and liquid (liquid fraction).  Para. [0041]-[0043], [0156].
The interface material can be made liquefied (controlling liquid fraction to modify adhesion strength) to induce crystallization to create a breakaway property at the interface.  Para. [0164].
The support material can be the selected from the same material as the interface material.  Para. [0178].  The support material can be a material that is different from the build material.  Para. [0200].  The adhesion strength at the build-interface (object-and-joining) and support-interface (support-and-joining) regions would be different because the build and support are different materials; therefore, the adhesion properties would also be different.
Regarding claims 3, 4, 6-8, and 10, Myerberg teaches that the support and the object (build) material can be the same.  Para. [0178], [0257].  The support, interface, and object can be made from a single build material.  Para. [0195].  In this embodiment, the support is deposited at a higher temperature to create a different crystal structure in order to weaken the bond between support and object.  Para. [0195].  In this embodiment, the weakened support comprises a surface that is the interface layer 
Regarding claim 9, the support, interface, and object can be made from a single build material.  Para. [0195].  The support and the interface can be deposited at different temperatures (different liquid fractions).  Para. [0196].  
Regarding claim 11, the support material can be the selected from the same material as the interface material.  Para. [0178].  The support material can be a material that is different from the build material.  Para. [0200].  Therefore, the build (object) material differs from the interface (joining) material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg, as applied to claim 1 above, and further in view of US 2016/0311024 (A1) to Thiel (“Thiel”).
Regarding claims 2 and 5, Myerberg does not teach ensuring that the adhesion strength at the build-interface is greater than the adhesion strength of the support-interface such that the interface layer adheres to the build and separates from the support.  
Thiel, directed to a three-dimensional printing process, teaches creating a support structure (30) in which a non-weakened support (30a) is adhered to an object (2), and a weakened support (30b) is attached to the non-weakened support (30a).  FIG. 2.  The weakened support (30b) permits the object (2) to be more easily severed from the platform (9) with the non-weakened support (30a) still attached.  Para. [0033].  
It would have been obvious to one of ordinary skill in the art have increased the adhesion strength between build and interface because a breakaway point at the interface-support surface would facilitate detachment of the object from the platform and/or support while simultaneously ensuring that the support portion adjacent to the object is stable during the build process.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myerberg, as applied to claim 1 above.
Regarding claim 12, Myerberg does not explicitly teach making the build liquid fraction greater than the interface liquid fraction.  However, Myerberg teaches that the build material exists in a state between solid and liquid that makes it suitable for extrusion, and the liquid fraction can be controlled by controlling temperature.  Para. [0151], [0156].  The temperature changes further affect viscosity, which affects the extrudability.  Para. [0069], [0150]; claim 11.  Additionally, the working temperature of the alloy build material will depend on composition and alloying elements.  Para. [0150]; FIG. 4.    
It would have been obvious to one of ordinary skill in the art to have selected a liquid volume fraction for the build material, such as higher than the joining material, in order to ensure a suitable viscosity for extrusion.  Additionally, the composition of the 

Pertinent Prior Art
The following prior art is made of record and is considered pertinent to applicant's disclosure:
US 5,503,785 to Crump et al. discloses a support structure and object with a suspended portion in between that is breakable, weak, or removable.  Abstract; FIG. 4.
US 5,746,844 to Sterett et al. discloses that a liquid-to-solid fraction of a droplet affects the effectiveness of bonding.  Col. 10, lines 35-51.
US 2017/0173692 (A1) to Myerberg et al. discloses a fused filament fabrication process.
WO 2017/152142 (A1) to Myerberg et al. discloses a fused filament fabrication process for building metal objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 3, 2021